Exhibit 10.44

CHANGE OF CONTROL SEVERANCE AGREEMENT

CHANGE OF CONTROL SEVERANCE AGREEMENT (“Agreement”), dated as of
                                 (the “Effective Date”) by and between AMIS
Holdings, Inc., a Delaware corporation (the “Company”), and
                                 (“Executive”).

WHEREAS, the Company employs the Executive as its
                                        , and

WHEREAS the Company and the Executive wish to enter into an agreement specifying
the benefits the Executive will receive in certain circumstances relating to a
Change of Control;

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1

TERM AND NATURE OF AGREEMENT

Section 1.01 Term. This Agreement shall commence on January 1, 2008 and expire
on June 30, 2008(the “Term”).

Section 1.02 Employment. Executive and the Company acknowledge that either party
may terminate this employment relationship at any time and for any or no reason,
provided that each party complies with the terms of this Agreement.

ARTICLE 2

CHANGE OF CONTROL BENEFITS

Section 2.01 Certain Events. (a) A “Qualifying Event” means the Involuntary
Termination of Executive’s Employment other than (x) for Cause, or (y) by reason
of Executive’s death or Disability. The Executive shall be entitled to the
following upon a Qualifying Event that occurs at any time within ninety days
prior to or two years after a Change of Control (a “Change of Control
Severance”):

 

  (i) The Company shall pay Executive a lump sum, in cash, equal to Executive’s
earned but unpaid base salary and other vested but unpaid cash entitlements for
the period through and including the date of the Termination of the Executive’s
employment with the Company (the “Termination Date”), including unused earned
vacation pay and unreimbursed documented business expenses incurred by Executive
prior to the date of Termination (collectively “Accrued Compensation and
Expenses”). In addition, Executive shall be entitled to any other vested
benefits earned by Executive for the period through and including the
Termination Date of Executive’s employment under any other employee benefit
plans and arrangements maintained by the Company, in accordance with the terms
of such plans and arrangements, except as modified herein (collectively “Accrued
Benefits”);



--------------------------------------------------------------------------------

  (ii) Provided that the Executive executes a release of claims in a form
reasonably acceptable to the Company (and does not revoke such release during
the revocation period set forth therein), within the period to permit payment
pursuant to clause (b) below, the Company shall pay Executive a cash payment in
an amount equal to the sum of (A) nine-twelfths (9/12) of the Executive’s annual
base salary in effect immediately prior to such Qualifying Event,
(B) nine-twelfths (9/12) of the Executive’s Target Bonus Opportunity for the
year in which the Qualifying Event occurs, and (C) an amount equal to the cost
to the Executive to purchase COBRA benefits for the eighteen month period after
the Termination Date (collectively the “Change of Control Severance Benefits”);

 

  (iii) Provided that the Executive executes a release of claims in a form
reasonably acceptable to the Company (and does not revoke such release during
the revocation period set forth therein), within the period to permit payment
pursuant to clause (b) below, fifty percent (50%) of all of the Executive’s
unvested Options as of the Termination Date shall become one hundred percent
(100%) vested on such date.

(b) Time of Payment.

 

  (i) Any Accrued Compensation and Expenses to which the Executive is entitled
under Section 2.01(a)(i) shall be paid to the Executive in cash as soon as
administratively practicable after the Termination Date, and, in any event, no
later than two and one-half (2-1/2) months after the end of the taxable year of
the Executive in which the Termination Date occurs. Any Accrued Benefits to
which the Executive is entitled under Section 2.01(a)(i) shall be paid to the
Executive as provided in the relevant plans and arrangements;

 

  (ii) Any Change of Control Severance Benefits to which the Executive becomes
entitled under Section 2.01(a)(ii) shall be paid to the Executive in cash as
soon as administratively practicable after the later of the Termination Date and
the date on which the release referred to in Section 2.01(a)(ii) becomes
effective, and, in any event, no later than two and one-half (2-1/2) months
after the end of the taxable year of the Executive in which the Termination Date
occurs;

 

  (iii) Any Options that become vested pursuant to Section 2.01(a)(iii) shall be
settled promptly after the latest to occur of the Termination Date, the
effective date of the release referred to in Section 2.01(iii) and exercise and,
in any event, to the extent they would otherwise be subject to Section 409A, no
later than two and one-half months (2-1/2) months after the end of the taxable
year of the Executive in which the Termination Date occurs.

Section 2.02 Change of Control Project Bonus. In the event of a Change of
Control, provided that the Executive remains in the Company’s employ as of the
day prior to effective date of the Change of Control, the Company will pay the
Executive a cash payment in an amount equal to three-twelfths (3/12) of the
Executive’s annual base salary in effect immediately prior to the Change of
Control. This amount will be paid promptly after the Change of Control and, in
any event, no later than two and one-half (2-1/2) months after the end of the
taxable year of the Executive in which the Change of Control occurs.



--------------------------------------------------------------------------------

Section 2.03 Resignation of Corporate Offices; Reasonable Assistance. Executive
will resign Executive’s office, if any, as a director, officer or trustee of the
Company, its subsidiaries or affiliates and of any other corporation or trust of
which Executive serves as such at the request of the Company, effective as of
the date of Termination of employment. Executive further agrees that, if
requested by the Company or the surviving company following a Change of Control,
Executive will continue his employment with the Company or the surviving company
for a period of up to thirty days following the Change of Control in any
capacity requested, consistent with Executive’s area of expertise, provided that
the Executive receives the same salary and substantially the same benefits as in
effect prior to the Change of Control.

ARTICLE 3

ASSIGNMENT

Section 3.01 Assignment by Executive. This Agreement shall inure to the benefit
of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If Executive should die or become subject to a Disability while any
amount is owed but unpaid to Executive hereunder, all such amounts, unless
otherwise provided herein, shall be paid to Executive’s devisee, legatee, legal
guardian or other designee, or if there is no such designee, to Executive’s
estate. Executive’s rights hereunder shall not otherwise be assignable.

ARTICLE 4

MISCELLANEOUS

Section 4.01 Notices. Any notice required to be delivered hereunder shall be in
writing and shall be addressed

 

if to the Company, to:

   AMIS Holdings, Inc.    2300 Buckskin Road    Pocatello, Idaho 83201

Fax:

   208-234-6841

Attn:

   Chief Executive Officer

With a copy to:

   AMIS Holdings, Inc.    2300 Buckskin Road    Pocatello, Idaho 83201

Fax:

   208-234-6935

Attn:

   Chairman of the Compensation Committee of the Board of Directors



--------------------------------------------------------------------------------

if to Executive, to Executive’s last known address as reflected on the books and
records of the Company; or, in each case, to such other address as such party
may hereafter specify for the purpose by written notice to the other party
hereto. Any such notice shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a business day in the place of receipt. Otherwise, any such notice
shall be deemed not to have been received until the next succeeding business day
in the place of receipt.

Section 4.02 Dispute Resolution. (a) Each of Executive and the Company shall
have the right and option to elect (in lieu of litigation) to have any dispute
or controversy arising under or in connection with this Agreement settled by
arbitration, conducted before a panel of three arbitrators sitting in a location
in Delaware, in accordance with the rules of the American Arbitration
Association then in effect. A party’s election to arbitrate, as herein provided,
and the decision of the arbitrators in that proceeding, shall be binding on the
other party. Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.

(b) Each party shall pay its own expenses of such arbitration or litigation and
all common expenses of such arbitration or litigation shall be borne equally by
Executive and the Company. Each party to an arbitration or litigation hereunder
shall be responsible for the payment of its own attorneys’ fees.

Section 4.03 Unfunded Agreement. The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Executive
and/or Executive’s beneficiaries, and shall not entitle Executive or such
beneficiaries to a preferential claim to any asset of the Company.

Section 4.04 Non-Exclusivity of Benefits. Unless specifically provided herein,
neither the provisions of this Agreement nor the benefits provided hereunder
shall reduce any amounts otherwise payable, or in any way diminish Executive’s
rights as an employee of the Company, whether existing now or hereafter, under
any compensation and/or benefit plans (qualified or nonqualified), programs,
policies, or practices provided by the Company, for which Executive may qualify;
provided, however, that the Change of Control Severance Benefits shall be in
lieu of any severance benefits under any such plans, programs, policies or
practices. Vested benefits or other amounts which Executive is otherwise
entitled to receive under any plan, policy, practice, or program of the Company
(i.e., including, but not limited to, vested benefits under any qualified or
nonqualified retirement plan), at or subsequent to the Termination Date shall be
payable in accordance with such plan, policy, practice, or program except as
expressly modified by this Agreement.

Section 4.05 Employment Status. Nothing herein contained shall interfere with
the Company’s right to terminate Executive’s employment with the Company at any
time, with or without Cause, subject to the Company’s obligation to provide
Change of Control Severance Benefits, if any. Executive shall also have the
right to terminate Executive’s employment with the Company at any time without
liability, subject only to the provisions hereof and Executive’s obligations
hereunder.

Section 4.06 Mitigation. In no event shall Executive be obligated to seek other



--------------------------------------------------------------------------------

employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement nor shall the amount
of any payment or benefit hereunder be reduced by any compensation earned by
Executive as a result of employment by another employer.

Section 4.07 Entire Agreement. This Agreement represents the entire agreement
between Executive and the Company and its affiliates with respect to Executive’s
severance rights in a Change of Control situation, and supersedes all prior and
contemporaneous discussions, negotiations, and agreements concerning such
rights, provided, however, that any amounts payable to Executive hereunder shall
be reduced by any amounts paid to Executive as required by any applicable
federal, state or local law in connection with any Termination of Executive’s
employment.

Section 4.08 Tax Withholding. Notwithstanding anything in this Agreement to the
contrary, the Company shall withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes as are legally required to be
withheld.

Section 4.09 Waiver of Rights. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a continuing
waiver or as a consent to or waiver of any subsequent breach hereof

Section 4.10 Severability. In the event any provision of the Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

Section 4.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws.

Section 4.12 Counterparts. This Agreement may be signed in several counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were on the same instrument.

Section 4.13 Code Section 409A. This Agreement (and the payments hereunder) are
intended to qualify for the short-term deferral exception to Section 409A
described in Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
possible, and to the extent they do not so qualify, they are intended to qualify
for the involuntary separation pay plan exception to Section 409A described in
Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum extent possible.
To the extent Section 409A is applicable to this Agreement, this Agreement is
intended to comply with Section 409A. Notwithstanding any other provision of
this Agreement to the contrary, this Agreement shall be interpreted, operated
and administered by the Company in a manner consistent with such intentions and
to avoid the pre-distribution inclusion in income of amounts payable under this
Agreement and the imposition of any additional tax or interest with respect
thereto. Without limiting the generality of the foregoing, if Executive is a
“specified employee” within the meaning of Section 409A on the Termination Date,
to the extent



--------------------------------------------------------------------------------

required in order to comply with Section 409A, amounts that would otherwise be
payable under this Agreement during the six-month period immediately following
the Termination Date shall instead be paid on the first business day after the
date that is six months following the Termination Date.

ARTICLE 5

DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings set
forth below.

“Accrued Benefits” has the meaning accorded such term in Section 2.01(a)(i).

“Accrued Compensation and Expenses” has the meaning accorded such term in
Section 2.01(a)(i).

“Agreement” has the meaning accorded such term in the introductory paragraph of
this Agreement.

“Board” means, the board of directors of the Company.

“Cause” means the occurrence of any one or more of the following:

(a) Executive’s willful and continued failure substantially to perform the
duties of Executive’s position as then in effect (other than as a result of
incapacity due to physical or mental illness) which failure is not remedied
within fifteen business days of written notice from the Company;

(b) Executive’s gross negligence or willful malfeasance in the performance of
Executive’s duties hereunder as then in effect;

(c) Executive’s breach of any nondisclosure or employment agreements with the
Company; or

(d) Executive’s commission of an act constituting fraud, embezzlement, or any
other act constituting a felony.

For purposes of this definition, no act or failure to act shall be deemed
“willful” unless effected by Executive not in good faith and without reasonable
belief that such action or failure to act was in the best interests of the
Company.

“Change of Control” means:

(a) a sale of all or substantially all of the assets of the Company to an
unrelated third party or third parties ;

(b) a merger or consolidation in which the Company is not the surviving
corporation and in which beneficial ownership of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of the Board has changed;



--------------------------------------------------------------------------------

(c) a reverse merger in which the Company is the surviving corporation but the
shares of common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, and in which beneficial ownership of securities
of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of the Board has changed;

(d) an acquisition by any person, entity or group within the meaning of
Section 13(d) or 14(d) of the Exchange Act, or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Company or subsidiary of the Company or other entity
controlled by the Company), of the beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule) of
securities of the Company representing at least fifty percent (50%) of the
combined voting power entitled to vote in the election of the Board; or

(e) at least fifty percent (50%) of the members of the Board are not Continuing
Directors.

“Change of Control Severance” has the meaning accorded such term in
Section 2.01(a) of this Agreement.

“Change of Control Severance Benefits” has the meaning accorded such term in
Section 2.01(a)(ii) of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning accorded such term in the introductory paragraph of
this Agreement.

“Continuing Director” means any member of the Board who was a member of the
Board on the Effective Date or was nominated or elected to the Board with the
approval of a majority of the continuing directors who were members of the Board
at the time of such nomination or election.

“Disability” means Long-Term Disability, as such term is defined in the
Disability Plan.

“Disability Plan” means the long-term disability plan (or any successor
disability and/or survivorship plan adopted by the Company) in which Executive
participates, as in effect immediately prior to the relevant event (subject to
changes in coverage levels applicable to all employees generally covered by such
Plan).

“Effective Date” has the meaning accorded such term in the introductory
paragraph of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Executive” has the meaning accorded such term in the introductory paragraph of
this Agreement.



--------------------------------------------------------------------------------

“Good Reason” means

(a) a material reduction by the Company or the surviving company in Executive’s
base pay as in effect immediately prior to the Change of Control, other than a
salary reduction that is part of a general salary reduction affecting employees
generally:

(b) The Company or the surviving company requires Executive to be based more
than fifty (50) miles from where Executive’s office is located immediately prior
to the Change of Control except for required travel on Company or surviving
company business to an extent substantially consistent with the business travel
obligations which Executive undertook on behalf of the Company prior to the
Change of Control; or

(c) A material reduction in the Executive’s authority, duties or
responsibilities after the Change of Control when compared to Executive’s
authority, duties and responsibilities prior to the Change of Control; provided,
that Good Reason shall not exist if Executive continues to have substantially
the same or a greater general level of authority, duties and responsibilities
with respect to the former operations of the Company after the Change of Control
as Executive had prior to the Change of Control even if such operations are for
a Subsidiary or division of the surviving company.

Notwithstanding the foregoing, an Executive’s Termination will not be for Good
Reason unless the Executive (i) notifies the Company in writing of the existence
of the condition which the Executive believes constitutes Good Reason within
thirty (30) days of the initial existence of such condition (which notice
specifically identifies such condition), (ii) gives the Company at least thirty
(30) days following the date on which the Company receives such notice (and
prior to Termination) in which to remedy the condition, and (iii) if the Company
does not remedy such condition within such thirty (30) day period, actually
terminates employment within thirty (30) days after the expiration of such
thirty (30) day period (and before the Company remedies such condition). If the
Company remedies such condition within such thirty (30) day period (or at any
time prior to the Executive’s actual Termination), then any Termination by the
Executive on account of such condition will not be for Good Reason.

“Involuntary Termination of the Executive’s Employment” means that the
Executive’s employment was terminated a) by the Company or b) by the Executive
for Good Reason.

“Options” means all options to purchase shares of Company common stock as well
as any and all other stock-based awards granted to the Executive, including but
not limited to stock bonus awards, restricted stock, or stock appreciation
rights.

“Person” means an individual, corporation, partnership, association, trust or
any other entity or organization.

“Qualifying Event” has the meaning accorded such term in Section 2.01(a).

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, and all
regulations, rulings and other guidance issued thereunder, all as amended and in
effect from time to time.



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any other Person of which securities or other
ownership interests having voting power to elect a majority of the board of
directors or other Persons performing similar functions are at the time directly
or indirectly owned by such Person.

“Target Bonus Opportunity” means, for any given year, the amount set by the
Board as the target bonus opportunity for the Executive.

“Term” has the meaning accorded such term in Section 1.01.

“Termination” means separation from service as an employee within the meaning of
Section 409A.

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement,
to be effective as of the date and year first written above.

 

AMIS HOLDINGS, INC. By:       Christine King   Chief Executive Officer By:      
[insert name and title]